PER CURIAM.
The appellant challenges the trial court’s denial of his motion for attorney’s fees based upon both an offer of settlement and section 57.105, Florida Statutes. While the order does not make any findings of fact as to whether the offer qualified or was made in good faith, such findings are not required under the offer of judgment statute. Evans v. Piotraczk, 724 So.2d 1210, 1213 (Fla. 5th DCA 1998). There is no transcript of the hearing where the court denied the motion, and we cannot determine whether the trial court’s ruling was an abuse of its discretion. Without this we must affirm. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150,1152 (Fla.1979).
WARNER, MAY, JJ., and BIDWILL, MARTIN J., Associate Judge, concur.